Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 1 of 28




                              A
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 2 of 28

                 2019-61202 / Court: 061




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 3 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 4 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 5 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 6 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 7 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 8 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 9 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 10 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 11 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 12 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 13 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 14 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 15 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 16 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 17 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
                                                                                                                    8/30/20193:28:57PM
          Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD MarilynBurgess-DistrictClerk
                                                                     Page 18 of 28
                                                                                                                    HarrisCounty
                                                                                                                    EnvelopeNo:36443300

                              Marilyn Burgess                                                                       By:LAWSON,CHANDRAK
                                                                                                                    Filed:8/30/20193:28:57PM

                              HARRIS COUNTY DISTRICT CLERK
                              201 Caroline   1
                                                 PD, Box 4651 Houston, Texas 772104651 832-927-5800 www.hcdisirictc|erk.com
                                                                 1                           |               1




                                                         Request for Issuance of Service
CASE NUMBER; 2019-61202                                             CURRENT COURT; 615i           District       Court of Harris County

Nume(s) ofDocuments to he served:        Plaintiffs Original Petition




                                                                                                             k
FILE DATE:        08/28/2019                                Month/Day/Year




                                                                                                          ler
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be




                                                                                                       tC
Served):




                                                                                                   ric
Issue Service    to:    ViCt°TY A9900‘/V Inc




                                                                                                ist
Address of Service:        8152   S.   Gessner

              & Zip:




                                                                                             sD
City, State             Houston, Texas 77036

Agent   (if applicable) Joseph Y- Chen




                                                                                           es
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)


                                                                                     rg
      Citation            Citation by Posting               El       Citation
                                                                                 Bu
                                                                                by Publication          ]:I Citations          Rule 106 Service
[I Citation Scire Facias                                             Newspaper
                                                                              n
                                                                           ily

E] Temporary Restraining Order                              I] Precept                                  I:[ Notice
                                                                      ar


I] Protective Order
                                                            B
                                                                 M




|:I   Secretary of State Citation ($12.00)                           Capias (not an E-Issuance)         I___I       Attachment
                                                            of




E] Certiorari                         E] Highway Commission ($12.00)
                                                            D
                                                         e




El Commissioner of Insurance ($12.00)    Hague Convention ($16.00) [I Garnishment
                                                     ffic




D Habeas Corpus                                             D Injunction                                 El Sequestration
U Subpoena
                                         yO




D Other
                                       op




              Describe)
              (Please

(See additional    Forms for Post Judgment Service)
                               C




      SERVICE BY (check one):
                           ial




El ATTORNEY PICK-UP (phone)                                                                IjE-Issuance by District Clerk
                      fic




El MAIL to attorney at:                                                                     (No Service Copy Fees Charged)
El CONSTABLE
                   of




                                                                           Note: The email registered with Efi1eTexas. gov must be
El CERTIFIED MAIL by District Clerk
               Un




                                                                           used to retrieve the E-Issuance Service Documents.
                                                                           Visit www.hcdistrictclerk.corn for more instructions.


J CIVIL PROCESS SERVER                           -   Authorized Person to Pick—np:                                        Phone:

E]    OTHER, explain
Issuance of Service Requested By: Attorney/Party Name: Anabe|                              King                    Bar # or ID      24067659

Mailing Address One Sugar Creek Center
                    ;                                   Blvd., Ste. 800,   Sugar Land T)

Phone Number: 281~242-0303
                                                                                                                       8/30/20193:28:57PM
          Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD MarilynBurgess-DistrictClerk
                                                                     Page 19 of 28
                                                                                                                       HarrisCounty
                                                                                                                       EnvelopeNo:36443300

                              Marilyn Burgess                                                                          By:LAWSON,CHANDRAK
                                                                                                                       Filed:8/30/20193:28:57PM

                              HARRIS COUNTY DISTRICT CLERK
                              201 Caroline   |
                                                 PO. Box 4651 Houston, Texas 77210-4651 832-927-5800
                                                                |                              |                i
                                                                                                                    www.hccJistrictcieri<.<:om


                                                       Request for Issuance of Service
CASE NUMBER; 2019-61202                                           CURRENT COURT; 61st District                      Court of Harris County

Name(s) ofDocuments    to be served:   Piainiiiiiis Oiigiiiai   Peiiiion




                                                                                                               k
FILE DATE:         08/28/2019                            Month/Day/Year




                                                                                                            ler
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be




                                                                                                         tC
Served):




                                                                                                     ric
Issue Service    to:     Nationwide Insurance       Company




                                                                                                  ist
Address of Service: 211         E. 7th Street, Suite    520

              & Zip; Austin, Texas 78701




                                                                                               sD
City, State

Agent   (if applicable) Corporation Service          Company dba CSC—Lawyers            Incorporating Service   Company




                                                                                             es
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)


                                                                                        rg
      Citation      []    Citation     by Posting El                             Bu
                                                                    Citation by Publication                 CI        Citations Rule 106 Service

[I Citation Scire Facias                                            Newspaper
                                                                              n
[3 Temporary Restraining Order
                                                                           ily

                                                         CI         Precept                                 I:I       Notice
                                                                     ar


[3 Protective Order
                                                         B
                                                                M




CI Secretary of State Citation ($12.00)                             Capias (not an E-Issuance)              El Attachment
                                                          of




[:I   Certiorari                     El Highway Commission ($12.00)
                                                       e




[I Commissioner oflnsurance ($12.00) El Hague Convention ($16.00) [I Garnishment
                                                  ffic




El Habeas Corpus                     I:I Injunction                  Sequestration                              D
                                        yO




E] Subpoena
3:] Other (Please Describe)
                                   op




(See additional     Forms for Post Judgment Service)
                                C




      SERVICE BY (check one):
                           ial




]:I   ATTORNEY PICK—UP (phone)                                                               1% E-Issuance by District Clerk
                      fic




E] MAIL to attorney at:                                                                     (No Service Copy Fees Charged)
I:I CONSTABLE
                   of




                                                                           Note: The email registered with EﬁleTexas.gov must be
El CERTIFIED MAIL by District Clerk
              Un




                                                                           used to retrieve the E-Issuance Service Docuinents.
                                                                           Visit www.l1cdistrictclerk.com for                more instructions.

L",   CIVIL PROCESS SERVER - Authorized Person to Pick—up:                                                                     Phone:

El    OTHER, explain
Issuance of Service Requested By: Attorney/Patty Name: Anabel                                 King                    Bar # or ID         24067659

Mailing Address; One Sugar Creek Center Blvd.,             Ste. 800,       Sugar Land   T)

Phone Number:      281-242-0303
         ~ ~~ Marilyn Burgess
          Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 20 of 28                                                             8/30/2019 3:28 PM
                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                        Envelope No. 36443300
                                                                                                                                            By: Chandra Lawson
                                                                                                                                       Filed: 8/30/2019 3:28 PM


                                HARRIS COUNTY DISTRICT CLERK
                                201 Caroline   |
                                                   PO‘ Box 4651 Houston. Texas 772104651 832-927-5800 wwwmdistrictclerkicom
                                                                 |                          l                |




                                                         Request for Issuance of Service
CASE NUMBER; 2019-61202                                             CURRENT COURT; 61 st District                Court of Harris County

Name(s) ofDocuments    to   be served:     Plaintiffs Original   Peﬁtb”




                                                                                                            k
FILE DATE:         08/28/2019                              Month/Day/Year




                                                                                                         ler
                                               _
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be




                                                                                                      tC
Served):




                                                                                                  ric
                                                                      We
Issue Service to:      Assurant d/b/a American Bankers Insurance Company of Florida

                                            jdﬂﬂry                                              5/W Z4: 6/.




                                                                                               ist
Address of Service:          We 7y                               a]           ,    /ﬂ/'4
              & Zip:




                                                                                            sD
City, State                         49,   u -735        7,9 75/
Agent   (if applicable)




                                                                                          es
TVPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

                                                                                    rg
m      Citation     El Citation by Posting                 I:I
                                                                                  Bu
                                                                      Citation by Publication           El         Citations Rule 106 Service

[I Citation Scire Facias                                              Newspaper
                                                                             n
D
                                                                          ily

   Temporary Restraining Order                             I] Precept                                   El Notice
                                                                       ar


I] Protective Order
                                                           D
                                                                 M




C] Secretary of State Citation               ($12.00)                 Capias (not an E-Issuance)        I] Attachment
                                                            of




El    Certiorari                                            |j        Highway Commission          ($12.00)
                                                         e




El Commissioner of Insurance ($12.00) El Hague Convention ($16.00)                                       I] Garnishment
                                                    ffic




[:1 Habeas Corpus                        Injunction        D                                             D Sequestration
                                           yO




El Subpoena
D  Other (Please Describe)
                                     op




(See additional     Forms for Post Judgment Service)
                                 C




      SERVICE BY (check one):
                             ial




]:I   ATTORNEY PICK-UP (phone)                                                         IE/E-Issuance by District Clerk
                      fic




l:I   MAIL to attorney at:                                                                 (No Service Copy Fees Charged)
      CONSTABLE
                   of




I:I                                                                       Note: The email registered with EﬁleTexas. gov must be
      CERTIFIED MAIL by District Clerk
              Un




I:I                                                                       used to retrieve the E—Issuancc Service Documents.
                                                                          Visit www.hcdistrictc1erk.co1n for             more instructions.

ml CIVIL      PROCESS SERVER - Authorized Person to Pick—up:                                                               Phone:

[I     OTHER, explain
Issuance of Service Requested By: Attorney/Party Name: Anabel                              King                    Bar # or ID       24067659

Mailing Address; One Sugar Creek Center Blvd.,               Ste. 800,    Sugar Land T)

Phone Number:      281~242~0-303
    Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 21 of 28                                               9/6/2019 2:35 PM
                                                                                              Marilyn Burgess - District Clerk Harris County

                                                 Wauson O Probus                                                   Envelope No. 36597549
                                                                                                                       By: Chandra Lawson
                                                    A Professional Corporation                                     Filed: 9/6/2019 2:35 PM
JOHN WESLEY WAUSON                                  ATTORNEYS AT LAW                          MATTHEW B. PROBUS
jwwausor1@w-plaw. com                                                                               mhprobus@w-plaw.cmn
  BOARD CERTIFIED, Civil Trial Law                 COMERICA BANK BUILDING                    Also licensed in the Commonwealth
 Texas Board of Legal Specialization        ONE SUGAR CREEK CENTER BLVD,, SUITE 880                             of Massachusetls
                                                    SUGAR LAND, TEXAS 77478
                                                      (281) 242-0303 - Telephone
                                                      (281) 242-0306 ~ Telecopier




                                                      September 6, 2019




                                                                                                    k
                                                                                                 ler
Harris County District Clerk




                                                                                              tC
P.O. Box 4651
Houston, Texas 77210-4651




                                                                                          ric
                                                                                       ist
           Re:         Cause No. 2019-61202; Bertha Esmerelda Garcia v Nationwide Insurance




                                                                                    sD
                       Company, et, al.; In the 613‘ Judicial District Court of Harris County, Texas




                                                                                es
To whom this may concern:



                                                                            rg
           This    letter
                                                                       Bu
                 authorizes you to charge our credit card on ﬁle in the amount of $4.00 to cover
the Texas Secretary of State’s citation fee for Defendant, Assurant d/b/a American Bankers
                                                                   n
Insurance Company of Florida.
                                                               ily
                                                           ar
                                                      M




                                                              Sincerely,
                                                   of
                                                e
                                            ffic




                                                             Oralia Martinez
                                       yO




                                                             Legal Assistant to Anabel King
                                       op
                              C
                         ial
                   fic
                of
         Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 22 of 28             10/2/2019 2:19 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 37322185
                                                                               By: Quandella Andrews
                                                                             Filed: 10/2/2019 2:19 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 23 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 24 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 25 of 2810/15/2019 11:36 PM
                                                             Marilyn Burgess - District Clerk Harris County
                                                                                  Envelope No. 37684788
                                                                                      By: Brenda Espinoza
                                                                              Filed: 10/15/2019 11:36 PM




                                                                 k
                                                              ler
                                                           tC
                                                       ric
                                                    ist
                                                 sD
                                              es
                                            rg
                                         Bu
                                      n
                                    ily
                                  ar
                               M
                            of
                          e
                       ffic
                   yO
                op
             C
           ial
        fic
    of
  Un
     Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 26 of 28                           10/18/2019 3:53 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37788354
                                                                                                   By: Quandella Andrews
                                                                                               Filed: 10/18/2019 3:53 PM

                                     CAUSE NO. 2019-61202

BERTHA ESMERELDA GARCIA         §                                    IN THE DISTRICT COURT
     Plaintiff,                 §
                                §
v.                              §                                    HARRIS COUNTY, TEXAS
                                §




                                                                               k
NATIONWIDE INSURANCE COMPANY,   §




                                                                            ler
VICTORY AGENCY, INC.,           §
MARTINA LACAYO,                 §




                                                                         tC
ADRIANA SANCHEZ, and            §




                                                                     ric
ASSURANT D/B/A AMERICAN BANKERS §
INSURANCE COMPANY OF FLORIDA    §




                                                                  ist
     Defendants.                §                                     61ST JUDICIAL DISTRICT




                                                               sD
                            DEFENDANT’S ORIGINAL ANSWER




                                                           es
       Defendant Nationwide Insurance Company (“Nationwide” or “Defendant”) files this


                                                        rg
                                                    Bu
Original Answer to Plaintiff’s Original Petition, respectfully showing the Court as follows:
                                                  n
                                             I.
                                               ily

                                       GENERAL DENIAL
                                              ar
                                          M




1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant enters a general
                                       of




denial of each and every material allegation contained in Plaintiff’s Original Petition and any
                                     e
                                ffic




supplements or amendments thereto, and demands strict proof thereof.
                             O




                                          II.
                           y




                            SPECIFIC DENIALS AND DEFENSES
                        op
                     C




2.     Nationwide denies that it entered into a contract with Plaintiff to obtain flood coverage.
                 ial




3.     Nationwide denies that it owes any duty to Plaintiff to procure flood coverage or to
              fic




investigate or pay Plaintiff’s flood claim.
         of
       Un




4.     Nationwide denies that all conditions precedent to bringing suit have been met. Plaintiff

provided no prior notice to Nationwide of property damage resulting from a storm in 2017.

5.     Nationwide submits that Plaintiff also failed to comply with notice requirements of Tex.

Ins. Code § 542A.003, precluding or limiting any right Plaintiff may have to recover attorney’s
    Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 27 of 28



fees. Specifically, Tex. Ins. Code § 542A.003 requires that Plaintiff provide written notice to

Defendant not later than the 61st day before the date Plaintiff file an action to which Chapter

542A applies that must include:

       (1)     a statement of the acts or omissions giving rise to the claim;




                                                                               k
                                                                            ler
       (2)     the specific amount alleged to be owed by the insurer on the claim for damage to
               or loss of covered property; and




                                                                         tC
                                                                     ric
       (3)     the amount of reasonable and necessary attorney's fees incurred by the claimant,
               calculated by multiplying the number of hours actually worked by the claimant's




                                                                  ist
               attorney, as of the date the notice is given and as reflected in contemporaneously




                                                               sD
               kept time records, by an hourly rate that is customary for similar legal services.




                                                            es
Plaintiff provided no written notice prior to filing this action. Accordingly, pursuant to Tex. Ins.



                                                         rg
Code § 542A.007(d), the Court may not award Plaintiff any attorney’s fees incurred after the
                                                         Bu
date Defendant files this pleading.
                                                      n
                                                ily

                                               III.
                                             ar


                                             PRAYER
                                          M




       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that Plaintiff
                                       of
                                      e




take nothing from Defendant and that Defendant recovers its costs, fees, and expenses, and for
                                ffic




such other further relief to which it may be entitled.
                           y O




                                   (Signature on following page)
                        op
                     C
                 ial
              fic
         of
       Un




                                                  2
    Case 4:19-cv-04209 Document 1-1 Filed on 10/25/19 in TXSD Page 28 of 28



                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall




                                                                              k
                                             Texas Bar No. 24072411




                                                                           ler
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney




                                                                        tC
                                             100 Congress Avenue, Suite 800




                                                                    ric
                                             Austin, Texas 78701
                                             (512) 476-7834




                                                                 ist
                                             (512) 476-7832 - Facsimile




                                                              sD
                                             ATTORNEYS FOR DEFENDANT




                                                           es
                                             NATIONWIDE INSURANCE COMPANY



                                                        rg
                                                    Bu
                                                    n
                                               ily

                                CERTIFICATE OF SERVICE
                                            ar
                                         M




        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via efile this the 18th day of October, 2019 to:
                                      of
                                   e




       Anabel King
                               ffic




       John Wesley Wauson
       Wauson & Probus
                            O




       One Sugar Creek Blvd., Suite 880
                          y




       Sugar Land, Texas 77478
                       op




       aking@w-plaw.com
                    C




       jwwauson@w-plaw.com
                 ial




                                             /s/ Patrick M. Kemp
              fic




                                             Patrick M. Kemp
         of
       Un




                                                3
